

ADVANCED EMISSIONS SOLUTIONS, INC.
2017 OMNIBUS INCENTIVE PLAN


(Approved by stockholders on June 20, 2017)


1.
ESTABLISHMENT, OBJECTIVES AND DURATION.

(a)    Establishment of the Plan. Advanced Emissions Solutions, Inc. (the
“Company”), hereby establishes an incentive compensation plan to be known as the
“Advanced Emissions Solutions, Inc. 2017 Omnibus Incentive Plan” (the “Plan”).
The Plan permits the granting of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Other Stock-Based Awards and Cash-Based
Awards. The Plan is effective as of April 26, 2017 (the “Effective Date”),
subject to the approval of the Plan by the stockholders of the Company.
Definitions of capitalized terms used in the Plan are contained in the attached
Glossary, which is an integral part of the Plan.
(b)    Objectives of the Plan. The objectives of the Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Participants and to optimize the
profitability and growth of the Company through incentives that are consistent
with the Company’s goals and that link the personal interests of Participants to
those of the Company’s stockholders. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract, and retain the
services of Participants who make or are expected to make significant
contributions to the Company’s success and to allow Participants to share in the
success of the Company.
(c)    Duration of the Plan. No Award may be granted under the Plan after the
day immediately preceding the tenth (10th) anniversary of the Effective Date, or
such earlier date as the Board shall determine. The Plan will remain in effect
with respect to outstanding Awards until no Awards remain outstanding.
2.
ADMINISTRATION OF THE PLAN.

(a)    The Committee. The Plan shall be administered by the Compensation
Committee of the Board or such other committee (the “Committee”) as the Board
shall select consisting of two (2) or more members of the Board each of whom is
intended to be a “non-employee director” within the meaning of Rule 16b-3 (or
any successor rule) of the Exchange Act, an “outside director” under regulations
promulgated under Section 162(m) of the Code, and an “independent director”
under the Nasdaq Marketplace Rules. The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of, the Board.
(b)    Authority of the Committee. Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Committee hereunder), and
except as otherwise provided by the Board, the Committee shall have full and
final authority in its discretion to take all actions determined by the
Committee to be necessary in the administration of the Plan, including, without
limitation, discretion to:
(i)    select the Employees, Directors and Consultants to whom Awards may from
time to time be granted hereunder;
(ii)    determine whether and to what extent Awards are granted hereunder;
(iii)    determine the size and types of Awards granted hereunder;
(iv)    approve forms of Award Agreement for use under the Plan;
(v)    determine the terms and conditions of any Award granted hereunder;
(vi)    establish performance goals for any Performance Period and determine
whether such goals were satisfied;
(vii)    amend the terms of any outstanding Award granted under the Plan,
provided that, except as otherwise provided in Section 19, no such amendment
shall reduce the Exercise Price of outstanding Options or the grant price of
outstanding SARs without the approval of the stockholders of the Company, and
provided further,





--------------------------------------------------------------------------------




that any amendment that would adversely affect the Participant’s rights under an
outstanding vested Award shall not be made without the Participant’s written
consent;
(viii)    construe and interpret the terms of the Plan and any Award Agreement
entered into under the Plan, and to decide all questions of fact arising in its
application; and
(ix)    take such other action, not inconsistent with the terms of the Plan, as
the Committee deems appropriate.
As permitted by Applicable Laws, the Committee may delegate its authority as
identified herein, including the power and authority to make Awards to
Participants who are not “insiders” subject to Section 16(b) of the Exchange
Act, pursuant to such conditions and limitations as the Committee may establish.
(c)    Effect of Committee’s Decision. All decisions, determinations and
interpretations of the Committee shall be final, binding and conclusive on all
persons, including the Company, its Subsidiaries, its stockholders, Employees,
Directors, Consultants and their estates and beneficiaries.
3.
SHARES SUBJECT TO THE PLAN; EFFECT OF GRANTS; INDIVIDUAL LIMITS.

(a)    Number of Shares Available for Grants. Subject to adjustment as provided
in Section 19 hereof, the maximum number of Shares that may be issued pursuant
to Awards under the Plan shall be 2,000,000. The Shares to be issued pursuant to
the Awards may be authorized but unissued Shares or treasury Shares.
(b)    Individual Limits. Subject to adjustment as provided in Section 19
hereof, the following rules shall apply with respect to Awards, excluding Awards
to Directors:
(i)    Options and SARs: The maximum number of Shares to which Options and SARs
may be granted in any fiscal year to any one Participant shall be 400,000
Shares; provide however, that this maximum number may be increased by 100,000
Shares for Awards granted to Employees in connection with their commencement of
employment. If the Options are Incentive Stock Options, the maximum aggregate
number of Shares that may be granted with respect thereto in any fiscal year
shall be 400,000 Shares and the total number of Incentive Stock Options that may
be granted under this Plan shall not exceed the maximum number of Shares
available for Awards under Section 3(a) above.
(ii)    Restricted Stock, Restricted Stock Units, Performance Shares and Other
Stock-Based Awards: The maximum aggregate number of Shares of Restricted Stock
and Shares with respect to which Restricted Stock Units, Performance Shares and
Other Stock-Based Awards may be granted in any fiscal year to any one
Participant shall be 400,000 Shares.
(iii)    Performance Units: The maximum aggregate compensation that can be paid
pursuant to Performance Units awarded in any one fiscal year to any one
Participant shall be $1,000,000 or a number of Shares having an aggregate Fair
Market Value not in excess of such amount.
(iv)    Cash-Based Awards. The maximum aggregate compensation that can be paid
pursuant to a Cash-Based Award in any one fiscal year to any one Participant
shall be $1,000,000.
(c)    Limits on Awards to Directors. Subject to adjustment as provided in
Section 19 hereof, and notwithstanding the individual limits set forth in
Section 3(b) above, no Director may be granted Awards any fiscal year exceeding
50,000 Shares (the “Director Award Limitation”). As clarification, Awards
granted to Directors shall only be subject to the Director Award Limitation and
not to the limitations described in Section 3(b) above.
(d)    Availability of Shares. To the extent that an Award under the Plan or an
award under the Prior Plan is canceled, expired, forfeited, settled in cash,
settled by issuance of fewer Shares than the number underlying the Award, or
otherwise terminated without delivery of shares to the Participant, the Shares
retained or returned to the Company will again be counted for purposes of
determining the maximum number of Shares available for award under the Plan
under Section 3(a). For purposes of clarity, Shares that are tendered or
withheld in payment of all or part of the Exercise Price of an Award or in
satisfaction of tax withholding obligations, shall not be included in or added
to the number of Shares available for issuance under the Plan.


2

--------------------------------------------------------------------------------




4.
ELIGIBILITY AND PARTICIPATION.

(a)    Eligibility. Persons eligible to participate in the Plan include all
Employees, Directors and Consultants.
(b)    Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees, Directors
and Consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award. The Committee may establish additional terms,
conditions, rules or procedures to accommodate the rules or laws of applicable
foreign jurisdictions and to afford Participants favorable treatment under such
laws; provided, however, that no Award shall be granted under any such
additional terms, conditions, rules or procedures with terms or conditions which
are inconsistent with the provisions of the Plan.
5.
TYPES OF AWARDS.

(a)    Type of Awards. Awards under the Plan may be in the form of Options (both
Nonqualified Stock Options and/or Incentive Stock Options), Stock Appreciation
Rights (SARs), Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Other Stock-Based Awards and Cash-Based Awards.
(b)    Designation of Award. Each Award shall be designated in the Award
Agreement.
6.
OPTIONS.

(a)    Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number and upon such terms, and
at any time and from time to time, as shall be determined by the Committee.
Notwithstanding the preceding sentence, Incentive Stock Options may be granted
only to eligible Employees.
(b)    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine including, but not limited to, the Option vesting
schedule, repurchase provisions, rights of first refusal, forfeiture provisions,
form of payment (cash, Shares, or other consideration) upon settlement of the
Award, and payment contingencies. The Award Agreement also shall specify whether
the Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option. Options that are intended to be Incentive Stock Options shall be subject
to the limitations set forth in Section 422 of the Code.
(c)    Exercise Price. Except for Options adjusted pursuant to Section 19
herein, and replacement Options granted in connection with a merger,
acquisition, reorganization or similar transaction, the Exercise Price for each
grant of an Option shall not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the date the Option is granted.
(i)    However, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Option is granted, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Subsidiary, the Exercise Price for each grant of an Option shall
not be less than one hundred ten percent (110%) of the Fair Market Value of a
Share on the date the Option is granted.
(ii)    In addition, the aggregate Fair Market Value, as of the date of grant,
of the Shares with respect to which an Incentive Stock Option first becomes
exercisable during any calendar year may not exceed $100,000. For purposes of
this $100,000 limit, the Participant’s Incentive Stock Options under this Plan
and all other plans maintained by the Company and its Subsidiaries shall be
aggregated. To the extent any Incentive Stock Option would exceed this $100,000
limit, the Incentive Stock Option shall afterwards be treated as a Nonqualified
Stock Option for all purposes.
(d)    Term of Options. The term of an Option granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed ten (10) years. However, in the case of an Incentive
Stock Option granted to a Participant who, at the time the Option is granted,
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Subsidiary, the term of the Incentive
Stock Option shall be five (5) years from the date of grant thereof or such
shorter term as may be provided in the Award Agreement.


3

--------------------------------------------------------------------------------




(e)    Exercise of Options. Options granted under this Section 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
set forth in the Award Agreement and as the Committee shall in each instance
approve, which need not be the same for each grant or for each Participant.
(f)    Payments. Options granted under this Section 6 shall be exercised by the
delivery of a written notice to the Company, setting forth the number of Shares
with respect to which the Option is to be exercised and specifying the method of
the Exercise Price. The Exercise Price of an Option shall be payable to the
Company: (i) in cash or its equivalent, (ii) by tendering (either actually or
constructively by attestation) Shares having an aggregate Fair Market Value at
the time of exercise equal to the Exercise Price, (iii) in any other manner then
permitted by the Committee, including a cashless exercise, or (iv) by a
combination of any of the permitted methods of payment. The Committee may limit
any method of payment, other than that specified under (i), for administrative
convenience, to comply with Applicable Laws or otherwise.
(g)    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Section 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
(h)    Termination of Employment or Service. Each Participant’s Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s employment or, if
the Participant is a Director or Consultant, service with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Options, and may reflect distinctions
based on the reasons for termination of employment or service.
7.
STOCK APPRECIATION RIGHTS.

(a)    Grant of SARs. Subject to the terms and provisions of the Plan, SARs may
be granted to Participants in such amounts and upon such terms, and at any time
and from time to time, as shall be determined by the Committee.
(b)    Award Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the grant price, the term of the SAR, and such other
provisions as the Committee shall determine.
(c)    Grant Price. The grant price of a SAR shall not be less than one hundred
percent (100%) of the Fair Market Value of a Share on the date of grant of the
SAR; provided, however, that this limitation shall not apply to Awards that are
adjusted pursuant to Section 19 herein.
(d)    Term of SARs. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed ten (10) years.
(e)    Exercise of SARs. SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes upon them and sets
forth in the Award Agreement.
(f)    Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(i)    the difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by
(ii)    the number of Shares with respect to which the SAR is exercised.
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.
(g)    Termination of Employment or Service. Each SAR Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
SAR following termination of the Participant’s employment or, if the Participant
is a Director or Consultant, service with the Company and its Subsidiaries. Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all SARs, and may reflect distinctions based on the reasons for
termination of employment or service.


4

--------------------------------------------------------------------------------




8.
RESTRICTED STOCK.

(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, Restricted Stock may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as shall be determined by the
Committee.
(b)    Award Agreement. Each Restricted Stock grant shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Shares of Restricted Stock granted, and such other provisions as the Committee
shall determine.
(c)    Period of Restriction and Other Restrictions. Except as otherwise
provided in a Participant’s Award Agreement (with respect to a termination of
employment or otherwise) or pursuant to Section 20 in the event of a Change in
Control or Subsidiary Disposition, an Award of Restricted Stock shall have a
minimum Period of Restriction of one (1) year, which period may, at the
discretion of the Committee, lapse on a pro-rated, graded, or cliff basis (as
specified in an Award Agreement). The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock, a requirement that the issuance of Shares of Restricted Stock
be delayed, restrictions based upon the achievement of specific performance
goals, additional time-based restrictions, and/or restrictions under Applicable
Laws or under the requirements of any stock exchange or market upon which such
Shares are listed or traded, or holding requirements or sale restrictions placed
on the Shares by the Company upon vesting of such Restricted Stock. The Company
may retain in its custody any certificate evidencing the Shares of Restricted
Stock and place thereon a legend and institute stop-transfer orders on such
Shares, and the Participant shall be obligated to sign any stock power requested
by the Company relating to the Shares to give effect to the forfeiture
provisions of the Restricted Stock.
(d)    Removal of Restrictions. Subject to Applicable Laws, Restricted Stock
shall become freely transferable by the Participant after the last day of the
Period of Restriction applicable thereto. Once Restricted Stock is released from
the restrictions, the Participant shall be entitled to receive a certificate or
book entry on the Company’s records evidencing the Shares. The Committee may
provide that settlement of Restricted Stock shall be deferred, on a mandatory
basis or at the election of the Participant, in compliance with Applicable Laws,
including Section 409A of the Code.
(e)    Voting Rights. Unless otherwise determined by the Committee and set forth
in a Participant’s Award Agreement, to the extent permitted or required by
Applicable Laws, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares during the Period of Restriction.
(f)    Dividends and Other Distributions. Except as otherwise provided in a
Participant’s Award Agreement, regular cash Dividends paid with respect to the
Shares of Restricted Stock will be subject to the same restrictions on
transferability and vesting as the Restricted Stock with respect to which they
were paid, and such Dividends will be paid within 30 days following the full
vesting of the Shares of Restricted Stock with respect to which such
distributions were made.
(g)    Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
unvested Restricted Stock following termination of the Participant’s employment
or, if the Participant is a Director or Consultant, service with the Company and
its Subsidiaries. Such provisions shall be determined in the sole discretion of
the Committee, need not be uniform among all Awards of Restricted Stock, and may
reflect distinctions based on the reasons for termination of employment or
service.
9.
RESTRICTED STOCK UNITS.

(a)    Grant of Restricted Stock Units. Subject to the terms and provisions of
the Plan, Restricted Stock Units may be granted to Participants in such amounts
and upon such terms, and at any time and from time to time, as shall be
determined by the Committee.
(b)    Award Agreement. Each grant of Restricted Stock Units shall be evidenced
by an Award Agreement that shall specify the applicable Period of Restriction,
the number of Restricted Stock Units granted, and such other provisions as the
Committee shall determine.


5

--------------------------------------------------------------------------------




(c)    Value of Restricted Stock Units. The initial value of a Restricted Stock
Unit shall equal the Fair Market Value of a Share on the date of grant;
provided, however, that this restriction shall not apply to Awards that are
adjusted pursuant to Section 19 herein.
(d)    Period of Restriction. Except as otherwise provided in a Participant’s
Award Agreement upon a termination of employment or pursuant to Section 20 in
the event of a Change in Control or Subsidiary Disposition, an Award of
Restricted Stock Units shall have a minimum Period of Restriction of one (1)
year, which period may, at the discretion of the Committee, lapse on a
pro-rated, graded, or cliff basis.
(e)    Form and Timing of Payment. Except as otherwise provided in Section 19
herein or a Participant’s Award Agreement, payment of Restricted Stock Units
shall be made at a specified settlement date that shall not be earlier than the
last day of the Period of Restriction. The Committee, in its sole discretion,
may pay earned Restricted Stock Units by delivery of Shares or by payment in
cash of an amount equal to the Fair Market Value of such Shares (or a
combination thereof). The Committee may provide that settlement of Restricted
Stock Units shall be deferred, on a mandatory basis or at the election of the
Participant, in compliance with Applicable Laws, including Section 409A of the
Code.
(f)    Voting Rights. A Participant shall have no voting rights with respect to
any Restricted Stock Units granted hereunder.
(g)    Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive a
payout respecting an Award of Restricted Stock Units following termination of
the Participant’s employment or, if the Participant is a Director or Consultant,
service with the Company and its Subsidiaries. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Restricted Stock Units, and may reflect distinctions based on the reasons
for termination of employment or service.
10.
PERFORMANCE SHARES.

(a)    Grant of Performance Shares. Subject to the terms and provisions of the
Plan, Performance Shares may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as shall be determined by the
Committee.
(b)    Award Agreement. Each grant of Performance Shares shall be evidenced by
an Award Agreement that shall specify the applicable Performance Period(s) and
Performance Measure(s), the number of Performance Shares granted, and such other
provisions as the Committee shall determine; provided, however, that except as
otherwise provided in a Participant’s Award Agreement upon a termination of
employment or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, in no case shall a Performance Period be for a period of
less than one (1) year.
(c)    Value of Performance Shares. The initial value of a Performance Share
shall equal the Fair Market Value of a Share on the date of grant; provided,
however, that this restriction shall not apply to Awards that are adjusted
pursuant to Section 19 herein.
(d)    Form and Timing of Payment. Except as otherwise provided in Section 19
herein or a Participant’s Award Agreement, payment of Performance Shares shall
be made at a specified settlement date that shall not be earlier than the last
day of the Performance Period. The Committee, in its sole discretion, may pay
earned Performance Shares by delivery of Shares or by payment in cash of an
amount equal to the Fair Market Value of such Shares (or a combination thereof).
The Committee may provide that settlement of Performance Shares shall be
deferred, on a mandatory basis or at the election of the Participant, in
compliance with Applicable Laws, including Section 409A of the Code.
(e)    Voting Rights. A Participant shall have no voting rights with respect to
any Performance Shares granted hereunder.
(f)    Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive a
payout respecting an Award of Performance Shares following termination of the
Participant’s employment or, if the Participant is a Consultant, service with
the Company and its


6

--------------------------------------------------------------------------------




Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Participants, and may reflect
distinctions based on the reasons for termination of employment or service.
11.
PERFORMANCE UNITS.

(a)    Grant of Performance Units. Subject to the terms and conditions of the
Plan, Performance Units may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as shall be determined by the
Committee.
(b)    Award Agreement. Each grant of Performance Units shall be evidenced by an
Award Agreement that shall specify the number of Performance Units granted, the
Performance Period(s) and Performance Measure(s), the performance goals and such
other provisions as the Committee shall determine; provided, however, that
except as otherwise provided in a Participant’s Award Agreement upon a
termination of employment or pursuant to Section 20 in the event of a Change in
Control or Subsidiary Disposition, in no case shall a Performance Period be for
a period of less than one (1) year.
(c)    Value of Performance Units. The Committee shall set performance goals in
its discretion that, depending on the extent to which they are met, will
determine the number and/or value of Performance Units that will be paid out to
the Participants.
(d)    Form and Timing of Payment. Except as otherwise provided in Section 19
herein or a Participant’s Award Agreement, payment of earned Performance Units
shall be made following the close of the applicable Performance Period. The
Committee, in its sole discretion, may pay earned Performance Units in cash or
in Shares that have an aggregate Fair Market Value equal to the value of the
earned Performance Units (or a combination thereof). The Committee may provide
that settlement of Performance Units shall be deferred, on a mandatory basis or
at the election of the Participant, in compliance with Applicable Laws,
including Section 409A of the Code.
(e)    Voting Rights. A Participant shall have no voting rights with respect to
any Performance Units granted hereunder.
(f)    Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive a
payout respecting an Award of Performance Units following termination of the
Participant’s employment or, if the Participant is a Consultant, service with
the Company and its Subsidiaries. Such provisions shall be determined in the
sole discretion of the Committee, need not be uniform among all Performance
Units and may reflect distinctions based on reasons for termination of
employment or service.
12.
OTHER STOCK-BASED AWARDS.

(a)    Grant. The Committee shall have the right to grant other Awards that may
include, without limitation, the grant of Shares based on attainment of
performance goals established by the Committee, the payment of Shares as a bonus
or in lieu of cash based on attainment of performance goals established by the
Committee, and the payment of Shares in lieu of cash under other Company
incentive or bonus programs.
(b)    Period of Restriction. Except as otherwise provided in a Participant’s
Award Agreement upon a termination of employment or pursuant to Section 20 in
the event of a Change in Control or Subsidiary Disposition, Awards granted
pursuant to this Section 12 shall have a minimum Period of Restriction of one
(1) year, which period may, at the discretion of the Committee, lapse on a
pro-rated, graded, or cliff basis (as specified in an Award Agreement).
Notwithstanding the above, an Award of payment Shares in lieu of cash under
other Company incentive or bonus programs shall not be subject to the minimum
Period of Restriction limitations described above.
(c)    Payment of Other Stock-Based Awards. Subject to Section 12(b) hereof,
payment under or settlement of any such Awards shall be made in such manner and
at such times as the Committee may determine. The Committee may provide that
settlement of Other Stock-Based Awards shall be deferred, on a mandatory basis
or at the election of the Participant, in compliance with Applicable Laws,
including Section 409A of the Code.
(d)    Termination of Employment or Service. The Committee shall determine the
extent to which the Participant shall have the right to receive Other
Stock-Based Awards following termination of the Participant’s employment or, if
the Participant is a Director or Consultant, service with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an agreement


7

--------------------------------------------------------------------------------




entered into with each Participant, but need not be uniform among all Other
Stock-Based Awards, and may reflect distinctions based on the reasons for
termination of employment or service.
13.
CASH-BASED AWARDS.

(a)    Grant of Cash-Based Awards. Subject to the terms and provisions of the
Plan, Cash-Based Awards may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as shall be determined by the
Committee. All Cash-Based Awards are intended to qualify for the Performance­
Based Exception.
(b)    Award Agreement. Each grant of a Cash-Based Award shall be evidenced by
an Award Agreement that shall specify the terms and conditions, restrictions and
contingencies, if any, as the Committee shall determine and as set forth in the
Award Agreement. Restrictions and contingencies limiting the right to receive a
cash payment pursuant to a Cash-Based Award shall be based upon the achievement
of single or multiple Performance Measures over a Performance Period established
by the Committee.
(c)    Form and Timing of Payment. Except as otherwise provided in Section 19
herein or a Participant’s Award Agreement, payment of Cash-Based Awards shall be
made in cash at a specified payment date that shall not be earlier than the last
day of the Performance Period. The Committee may provide that the payment of
Cash-Based Awards shall be deferred, on a mandatory basis or at the election of
the Participant, in compliance with Applicable Laws, including Section 409A of
the Code.
(d)    Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive a
payout respecting a Cash-Based Award following termination of the Participant’s
employment with the Company and its Subsidiaries. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Participants, and may reflect distinctions based on the reasons for
termination of employment.
14.
DIVIDEND EQUIVALENT. At the discretion of the Committee, Awards granted pursuant
to the Plan may provide Participants with the right to receive Dividend
Equivalents, which may be paid currently or credited to an account for the
Participants, and may be settled in cash and/or Shares, as determined by the
Committee in its sole discretion and as set forth in the Award Agreement,
subject in each case to such terms and conditions as the Committee shall
establish.

15.
PERFORMANCE-BASED EXCEPTION. The Committee may specify that the attainment of
one or more of the Performance Measures set forth in this Section 15 shall
determine the degree of granting, vesting and/or payout with respect to Awards
that the Committee intends will qualify for the Performance-Based Exception. The
performance goals to be used for such Awards shall be chosen from among the
following performance measures (the “Performance Measures”):

(i)    Net income;
(ii)    economic value added (earnings less a capital charge);
(iii)    EBITDA (earnings before interest, taxes, depreciation and
amortization);
(iv)    EBIT (earnings before interest, taxes);
(v)    sales;
(vi)    costs;
(vii)    gross margin;
(viii)    operating margin;
(ix)    pre-tax profit or income;
(x)    return on net assets;
(xi)    return on assets;
(xii)    return on capital;


8

--------------------------------------------------------------------------------




(xiii)    return on invested capital;
(xiv)    cash flow;
(xv)    operating cash flow;
(xvi)    operating income;
(xvii)    working capital;
(xviii)    facility installations;
(xix)    increase in tax equity investors;
(xx)    increase in net distributions to the Company;
(xxi)    technology advancements;
(xxii)    product development;
(xxiii)    operational improvements;
(xxiv)    stock price;
(xxv)    return on stockholders’ equity;
(xxvi)    earnings per share;
(xxvii)    cash flow per share; or
(xxviii)    total stockholder return (stock price appreciation plus dividends).
(a)    The targeted level or levels of performance with respect to such
Performance Measures may be established at such levels and on such terms as the
Committee may determine, in its discretion, on a corporate-wide basis or with
respect to one or more business units, divisions, subsidiaries, business
segments or functions, and in either absolute terms or relative to the
performance of one or more comparable companies or an index covering multiple
companies. Awards that are not intended to qualify for the Performance-Based
Exception may be based on these or such other performance measures as the
Committee may determine.
(b)    Unless otherwise determined by the Committee, measurement of performance
goals with respect to the Performance Measures above shall exclude the impact of
charges for restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring items, as well as the cumulative effects of tax
or accounting changes, each as determined in accordance with generally accepted
accounting principles or identified in the Company’s financial statements, notes
to the financial statements, management’s discussion and analysis or other
filings with the SEC.
(c)    Performance goals may differ for Awards granted to any one Participant or
to different Participants.
(d)    Achievement of performance goals in respect of Awards intended to qualify
under the Performance-Based Exception shall be measured over a Performance
Period specified in the Award Agreement, and the goals shall be established not
later than ninety (90) days after the beginning of the Performance Period or, if
less than ninety (90) days, the number of days which is equal to twenty-five
percent (25%) of the relevant Performance Period applicable to the Award.
(e)    The Committee shall have the discretion to adjust the determinations of
the degree of attainment of the pre-established performance goals; provided,
however, that Awards that are designed to qualify for the Performance-Based
Exception may not be adjusted upward (the Committee may, in its discretion,
adjust such Awards downward).
16.
TRANSFERABILITY OF AWARDS. Incentive Stock Options may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, and shall be exercisable during a
Participant’s lifetime only by such Participant. Other Awards shall be
transferable by will, by the laws of descent and distribution or, solely to the
extent and in the manner authorized



9

--------------------------------------------------------------------------------




by the Committee, by transfer to members of the Participant’s Immediate Family
or pursuant to a qualified domestic relations order.
17.
WITHHOLDING OF TAXES.

(a)    Options and Stock Appreciation Rights. Subject to Section 17(d), as a
condition to the delivery of Shares pursuant to the exercise of an Option or
Stock Appreciation Right, the Committee may require that the Participant, at the
time of exercise, pay to the Company by cash, certified check, bank draft, wire
transfer or postal or express money order an amount sufficient to satisfy any
applicable tax withholding obligations, as calculated at the applicable minimum
statutory rate. The Committee may also, in its discretion, accept payment of tax
withholding obligations by the withholding of Shares subject to the Award.
(b)    Other Awards Payable in Shares. Subject to Section 17(d), the Company
shall satisfy a Participant’s tax withholding obligations, calculated at the
applicable minimum statutory rate, arising in connection with the release of
restrictions on Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units and Other Stock-Based Awards by withholding Shares that would
otherwise be available for delivery. Alternatively, the Company, in its
discretion, may allow the Participant to satisfy the Participant’s tax
withholding obligations by payment to the Company in cash or by certified check,
bank draft, wire transfer, or postal or express money order.
(c)    Cash Awards. The Company shall satisfy a Participant’s tax withholding
obligation arising in connection with the payment of any Award in cash by
withholding cash from such payment.
(d)    Withholding Amount. The Committee, in consideration of applicable
accounting standards, has full discretion to either (i) allow Participants to
elect, or (ii) otherwise direct as a general rule, to have the Company withhold
Shares for taxes at an amount greater than the applicable minimum statutory
amount.
18.
CONDITIONS UPON ISSUANCE OF SHARES.

(a)    Shares shall not be issued pursuant to the exercise or vesting of an
Award unless the exercise or vesting of such Award and the issuance and delivery
of such Shares pursuant thereto shall comply with all Applicable Laws, and to
the extent required by the Committee shall be further subject to the approval of
counsel for the Company with respect to such compliance.
(b)    As a condition to the exercise or vesting of an Award, the Company may
require the person exercising such Award to represent and warrant at the time of
any such exercise or vesting that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, to the extent required by the Committee and in the opinion of counsel for
the Company, such a representation is required by any Applicable Laws.
19.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. In the event of any non reciprocal
transaction between the Company and the stockholders of the Company that causes
the per share value of shares underlying an Award to change, such as a stock
dividend, stock split, spin off, rights offering, or recapitalization through a
large, nonrecurring cash dividend, and in the event of any other change in
corporate capitalization, such as a merger, consolidation, any reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code) or any partial or complete liquidation of the Company,
the Company, in its sole discretion, may cause there to be made an equitable
adjustment to the number and kind shares that may be issued under the Plan, or
to any individual under the Plan, and to the number and kind of shares or other
property subject to and the exercise price (if applicable) of any then
outstanding Awards, and such adjustment shall be conclusive and binding for all
purposes of the Plan.

20.
CHANGE IN CONTROL, CASH-OUT AND TERMINATION OF UNDERWATER OPTIONS/SARS, AND
SUBSIDIARY DISPOSITION.

(a)    Change in Control. Except as otherwise provided in a Participant’s Award
Agreement or pursuant to Section 20(b) hereof, upon the occurrence of a Change
in Control, unless otherwise specifically prohibited under Applicable Laws, or
by the rules and regulations of any governing governmental agencies or national
securities exchanges:
(i)    any and all outstanding Options and SARs granted hereunder shall become
immediately exercisable unless such Awards are assumed, converted or replaced by
the continuing entity; provided,


10

--------------------------------------------------------------------------------




however, that in the event of a Participant’s termination of employment without
Cause or termination with Good Reason within twelve (12) months following
consummation of a Change in Control, any replacement awards shall become
immediately exercisable;
(ii)    any Period of Restriction or other restriction imposed on Restricted
Stock, Restricted Stock Units, and Other Stock-Based Awards shall lapse unless
such Awards are assumed, converted or replaced by the continuing entity;
provided, however, that in the event of a Participant’s termination of
employment without Cause or termination with Good Reason within twelve (12)
months following consummation of a Change in Control, the Period of Restriction
on any replacement awards shall lapse upon such termination; and
(iii)    any and all Performance Shares, Performance Units and other Awards (if
performance-based) shall vest on a pro rata monthly basis, including full credit
for partial months elapsed, and will be paid (A) based on the level of
performance achieved as of the date of the Change in Control, if determinable,
or (B) at the target level, if not determinable. The amount of the vested Award
may be computed under the following formula: total Award number of Shares times
(number of full months elapsed in shortest possible vesting period divided by
number of full months in shortest possible vesting period) times percent
performance level achieved immediately prior to the specified effective date of
the Change in Control.
(b)    Cash-Out and Termination of Underwater Options/SARs. The Committee may,
in its sole discretion, provide that:
(i)    all outstanding Options and SARs shall be terminated upon the occurrence
of a Change in Control and that each Participant shall receive, with respect to
each Share subject to such Options or SARs, an amount in cash equal to the
excess of the Fair Market Value of a Share immediately prior to the occurrence
of the Change in Control over the Option Exercise Price or the SAR grant price;
and
(ii)    Options and SARs outstanding as of the date of the Change in Control may
be cancelled and terminated without payment therefore if the Fair Market Value
of a Share as of the date of the Change in Control is less than the Option
Exercise Price or the SAR grant price.
(c)    Subsidiary Disposition. The Committee shall have the authority,
exercisable either in advance of any actual or anticipated Subsidiary
Disposition or at the time of an actual Subsidiary Disposition and either at the
time of the grant of an Award or at any time while an Award remains outstanding,
to provide for the automatic full vesting and exercisability of one or more
outstanding unvested Awards under the Plan and the termination of restrictions
on transfer and repurchase or forfeiture rights on such Awards, in connection
with a Subsidiary Disposition, but only with respect to those Participants who
are at the time engaged primarily in Continuous Service with the Subsidiary
involved in such Subsidiary Disposition. The Committee also shall have the
authority to condition any such Award vesting and exercisability or release from
such limitations upon the subsequent termination of the affected Participant’s
Continuous Service with that Subsidiary within a specified period following the
effective date of the Subsidiary Disposition. The Committee may provide that any
Awards so vested or released from such limitations in connection with a
Subsidiary Disposition, shall remain fully exercisable until the expiration or
sooner termination of the Award.
21.
AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN.

(a)    Amendment, Modification and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate the Plan in whole or in
part; provided, however, that no amendment that requires stockholder approval in
order for the Plan to continue to comply with the Nasdaq listing standards or
any rule promulgated by the SEC or any securities exchange on which Shares are
listed or any other Applicable Laws shall be effective unless such amendment
shall be approved by the requisite vote of stockholders of the Company entitled
to vote thereon within the time period required under such applicable listing
standard or rule.
(b)    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 20 hereof) affecting the Company or the financial statements of the
Company or of changes in Applicable Laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. With respect to any


11

--------------------------------------------------------------------------------




Awards intended to comply with the Performance-Based Exception, unless otherwise
determined by the Committee, any such exception shall be specified at such times
and in such manner as will not cause such Awards to fail to qualify under the
Performance-Based Exception.
(c)    Awards Previously Granted. No termination, amendment or modification of
the Plan or of any Award shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the participant
holding such Award, unless such termination, modification or amendment is
required by Applicable Laws and except as otherwise provided herein.
(d)    No Repricing. Except for adjustments made pursuant to Section 19, no
amendment shall reduce the Exercise Price of outstanding Options or the grant
price of outstanding SARs, nor may any outstanding Options or outstanding SARs
be surrendered to the Company as consideration for the grant of new Options or
SARs with a lower Exercise Price or grant price, without the approval of the
stockholders of the Company.
(e)    Compliance with the Performance-Based Exception. If it is intended that
an Award comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate such that the Awards
maintain eligibility for the Performance-Based Exception. If changes are made to
Code Section 162(m) or regulations promulgated thereunder to permit greater
flexibility with respect to any Award or Awards available under the Plan, the
Committee may, subject to this Section 21, make any adjustments to the Plan
and/or Award Agreements it deems appropriate.
22.
RESERVATION OF SHARES.

(a)    The Company, during the term of the Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
(b)    The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
23.
RIGHTS OF PARTICIPANTS.

(a)    Continued Service. The Plan shall not confer upon any Participant any
right with respect to continuation of employment or consulting relationship with
the Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate his or her employment or consulting relationship at
any time, with or without cause.
(b)    Participant. No Employee, Director or Consultant shall have the right to
be selected to receive an Award under the Plan, or, having been so selected, to
be selected to receive future Awards.
24.
SUCCESSORS. All obligations of the Company under the Plan and with respect to
Awards shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or other event, or a sale or disposition of all or substantially
all of the business and/or assets of the Company and references to the “Company”
herein and in any Award agreements shall be deemed to refer to such successors.

25.
LEGAL CONSTRUCTION.

(a)    Gender, Number and References. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural. Any
reference in the Plan to a Section of the Plan either in the Plan or any Award
agreement or to an act or code or to any section thereof or rule or regulation
thereunder shall be deemed to refer to such Section of the Plan, act, code,
section, rule or regulation, as may be amended from time to time, or to any
successor Section of the Plan, act, code, section, rule or regulation.
(b)    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


12

--------------------------------------------------------------------------------




(c)    Requirements of Law. The granting of Awards and the issuance of Shares or
cash under the Plan shall be subject to all Applicable Laws and to such
approvals by any governmental agencies or national securities exchanges as may
be required.
(d)    Governing Law. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction.
(e)    Non-Exclusive Plan. Neither the adoption of the Plan by the Board nor its
submission to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board or a committee thereof to
adopt such other incentive arrangements as it may deem desirable.
(f)    Code Section 409A Compliance. To the extent applicable, it is intended
that this Plan and any Awards granted hereunder be exempt from, or comply, with
the requirements of Section 409A of the Code and the regulations and other
guidance promulgated thereunder (“Section 409A”). Any provision that would cause
the Plan or any Award granted hereunder to fail to satisfy Section 409A shall
have no force or effect until amended to comply with Section 409A, which
amendment may be retroactive to the extent permitted by Section 409A.
Notwithstanding anything in this Plan or Award granted hereunder to the
contrary, in no event will the Committee provide for the deferral of settlement
or vesting of any award, on a mandatory basis or Participant elective basis,
unless such deferral is documented in writing and administered in compliance
with Section 409A. In no event shall the number, kinds, or exercise price of any
Award granted hereunder be modified or extended if such modification or
extension would result in a violation of Section 409A.


13

--------------------------------------------------------------------------------






GLOSSARY OF DEFINED TERMS


1.Definitions. As used in the Plan, the following definitions shall apply:
“Applicable Laws” means the legal requirements relating to the administration of
stock incentive plans, if any, under applicable provisions of federal securities
laws, state corporate and securities laws, the Code, and the rules of any
applicable stock exchange or national market system.
“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the Exchange Act.
“Award” means, individually or collectively, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Other Stock­Based Awards,
and Cash-Based Awards granted under the Plan.
“Award Agreement” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award.
“Board” means the Board of Directors of the Company.
“Cash-Based Award” means an Award other than a Nonqualified Stock Option,
Incentive Stock Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Performance Share, Performance Unit or Other Stock-Based Award
granted under the Plan.
“Cause” means, with respect to the termination by the Company or a Subsidiary of
the Participant’s Continuous Service, that such termination is for “Cause” as
such term is expressly defined in a then-effective written agreement between the
Participant and the Company or such Subsidiary, or in the absence of such
then-effective written agreement and definition, is based on, in the
determination of the Committee, the Participant’s: (i) performance of any act or
failure to perform any act in bad faith and to the detriment of the Company or a
Subsidiary; (ii) dishonesty, intentional misconduct or material breach of any
agreement with the Company or a Subsidiary; or (iii) commission of a crime
involving dishonesty, breach of trust or physical or emotional harm to any
person.
“Change in Control” means a change in ownership or control of the Company
effected through any of the following transactions:
(a)    the direct or indirect acquisition by any person or related group of
persons (“Person”) (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a Person that directly or
indirectly controls, is controlled by or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept;
(b)    a change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this subsection (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or
(c)    a change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s


14

--------------------------------------------------------------------------------




stock, (2) an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company, (3) a Person, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. For purposes of this subsection (iii),
persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company.
Notwithstanding anything herein to the contrary, with respect to any amounts
that constitute deferred compensation under Code Section 409A, to the extent
required to avoid accelerated taxation or penalties, no Change in Control will
be deemed to have occurred unless such Change in Control also constitutes a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the Company’s assets under Code
Section 409A.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Committee, as specified in Section 2(a), appointed by the
Board to administer the Plan.
“Company” means Advanced Emissions Solutions, Inc. and any successor thereto as
provided in Section 24 herein.
“Consultant” means any non-employee consultant or advisor to the Company or a
Subsidiary.
“Continuous Service” means that the provision of services to the Company or any
Subsidiary in any capacity of Employee or Consultant is not interrupted or
terminated. Continuous Service shall not be considered interrupted in the case
of (i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, any Subsidiary, or any
successor. A leave of absence approved by the Company shall include sick leave,
military leave, or any other personal leave approved by an authorized
representative of the Company. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract.
“Corporate Transaction” means any of the following transactions:
(a)    a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;
(b)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company;
(c)    the complete liquidation or dissolution of the Company;
(d)    any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger but excluding any such transaction or series of related transactions that
the Administrator determines shall not be a Corporate Transaction; or
(e)    acquisition in a single or series of related transactions by any person
or related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.
“Director” means any individual who is a member of the Board of Directors of the
Company or a Subsidiary who is not an Employee.
“Dividend” means the dividends declared and paid on Shares subject to an Award.


15

--------------------------------------------------------------------------------




“Dividend Equivalent” means, with respect to Shares subject to an Award, a right
to be paid an amount equal to the Dividends declared and paid on an equal number
of outstanding Shares.
“Director Award Limitation” shall have the meaning set forth in Section 3(c).
“Employee” means any employee of the Company or a Subsidiary.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
“Fair Market Value” means, as of any date, the value of a Share determined as
follows:
(a)    Where there exists a public market for the Share, the Fair Market Value
shall be (A) the closing sales price for a Share for the last market trading day
prior to the time of the determination (or, if no sales were reported on that
date, on the last trading date on which sales were reported) on the New York
Stock Exchange, the Nasdaq National Market System or the principal securities
exchange on which the Share is listed for trading, whichever is applicable, or
(B) if the Share is not traded on any such exchange or national market system,
the average of the closing bid and asked prices on the date of determination, in
each case, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or
(b)    In the absence of an established market of the type described above, for
the Shares, the Fair Market Value thereof shall be determined by the Committee
in good faith, and such determination shall be conclusive and binding on all
persons.
“Good Reason” means the occurrence, after a Corporate Transaction or Change in
Control, of any of the following events or conditions unless consented to by the
Participant (and the Participant shall be deemed to have consented to any such
event or condition unless the Participant provides written notice of the
Participant’s non-acquiescence within 90 days of the effective time of such
event or condition and the Company cannot cure any such event or condition
within 30 days upon such notice):
(a)    a change in the Participant’s responsibilities or duties which represents
a material and substantial diminution in the Participant’s responsibilities or
duties as in effect immediately preceding the consummation of a Corporate
Transaction or Change in Control;
(b)    a reduction in the Participant’s base salary to a level below that in
effect at any time within six (6) months preceding the consummation of a
Corporate Transaction or Change in Control or at any time thereafter; or
(c)    requiring the Participant to be based at any place outside a 50-mile
radius from the Participant’s job location or residence prior to the Corporate
Transaction or Change in Control except for reasonably required travel on
business which is not materially greater than such travel requirements prior to
the Corporate Transaction or Change in Control.
“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, any person sharing the Participant’s household
(other than a tenant or employee), a trust in which these persons (or the
Participant) have more than fifty percent (50%) of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent (50%) of the voting interests.
“Incentive Stock Option” or “ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
“Nonqualified Stock Option” means an Option that is not intended to meet the
requirement of Section 422 of the Code.
“Option” means an Incentive Stock Option or a Nonqualified Stock Option granted
under the Plan, as described in Section 6 herein.


16

--------------------------------------------------------------------------------




“Other Stock-Based Award” means a Share-based or Share-related Award granted
pursuant to Section 12 herein. “Participant” means a current or former Employee,
Director or Consultant who has rights relating to an outstanding Award.
“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Code Section 162(m).
“Performance Measures” shall have the meaning set forth in Section 15.
“Performance Period” means the period during which a Performance Measure must be
met. “Performance Share” means an Award granted to a Participant, as described
in Section 10 herein. “Performance Unit” means an Award granted to a
Participant, as described in Section 11 herein.
“Period of Restriction” means the period Restricted Stock, Restricted Stock
Units or Other Stock-Based Awards are subject to a substantial risk of
forfeiture and are not transferable, as provided in Sections 8, 9 and 12 herein.
“Plan” means the Advanced Emissions Solutions, Inc. 2017 Omnibus Incentive Plan.
“Restricted Stock” means an Award granted to a Participant, as described in
Section 8 herein.
“Restricted Stock Units” means an Award granted to a Participant, as described
in Section 9 herein.
“SEC” means the United States Securities and Exchange Commission.
“Share” means a share of common stock of the Company, par value $0.001 per
share, subject to adjustment pursuant to Section 19 herein.
“Stock Appreciation Right” or “SAR” means an Award granted to a Participant, as
described in Section 7 herein.
“Subsidiary” means any corporation in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the total combined voting power of
all classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the combined equity thereof.
Notwithstanding the foregoing, for purposes of determining whether any
individual may be a Participant for purposes of any grant of Incentive Stock
Options, the term “Subsidiary” shall have the meaning ascribed to such term in
Code Section 424(f).
“Subsidiary Disposition” means the disposition by the Company of its equity
holdings in any Subsidiary effected by a merger or consolidation involving that
Subsidiary, the sale of all or substantially all of the assets of that
Subsidiary or the Company’s sale or distribution of substantially all of the
outstanding capital stock of such Subsidiary.
“Voting Securities” means voting securities of the Company entitled to vote
generally in the election of Directors.


17